In an action to foreclose a mortgage, the defendant Charles Rizzo appeals, as limited by his brief, from so *709much of an order of the Supreme Court, Nassau County (Roberto, J.), dated June 25, 1998, as denied that branch of his motion which was to resettle the judgment of foreclosure dated May 23, 1995.
Ordered that the appeal is dismissed, without costs or disbursements.
An order denying a motion to resettle the substantive portions of a judgment or order is not appealable (see, Herzog v Town of Thompson, 251 AD2d 917, 919; Scopelliti v Scopelliti, 250 AD2d 752; EQK Green Acres v United States Fid. & Guar. Co., 248 AD2d 667). Accordingly, the appeal is dismissed. Man-gano, P. J., O’Brien, Sullivan and Goldstein, JJ., concur.